DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2022 has been entered.
 
Claims 1, 3-7, 15-16, 18-21, and 23-28 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 12/15/2021 have been fully considered. The amendments presented necessitate the new grounds of rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 15-16, 19-20, 24-25 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohara et al. (US Patent Application Publication 2021/0153244; hereinafter Ohara).
Regarding claims 1, 15 and 16 Ohara discloses a random access method, a user equipment, and a non-transitory computer readable medium, which stores a computer program, comprising:
a processor (fig. 12, processor 1001); and
memory for storing instructions executable by the processor (fig. 12, memory 1002);
wherein the processor is configured to:
initiating, by user equipment (UE), the random access (paragraph 0001; random access control method), wherein initiating the random access is due to one of:
initial access, uplink synchronization loss, or reconstruction (paragraph 0034; random access performed when UE establishes a connection (i.e. initial access), the UE resynchronizes with a base station);
selecting, by the UE, a beam to transmit a preamble (paragraphs 0058-0059; fig. 3, step 305; wherein the UE selects a beam for preamble transmission);
determining, by the UE, whether a currently selected beam for transmitting the preamble is identical to a beam previously selected for transmitting the preamble (paragraphs 0058, 0069, step 305 of fig. 3; wherein, for preamble retransmission, the UE determines a transmission beam change);
determining, by the UE, the currently selected beam is identical to the previously selected beam (paragraphs 0058, 0069, step 305 of fig. 3; wherein, the UE determines the beam did not change (i.e. a NO in step 305));
determining, by the UE, a value of a pilot power boost counter not to reach a maximum value (paragraphs 0048, 0085, 0087, among others; wherein the UE determines whether the transmission power is less than a maximum value);
transmitting, by the UE, the preamble at a boosted pilot transmit power (fig. 3, steps 305, 307; paragraph 0058; wherein when the transmission beams does not change (NO in step 305), the transmission power is changed (step 307)); and
selecting, by the UE, another beam to transmit the preamble in response to failure of receiving feedback for the preamble sent by a base station, or failure of contention resolution (paragraph 0116; wherein the preamble transmission/retransmission is performed when the UE does not receive a response to the preamble within a response window).
Regarding claims 4, 19, and 24 Ohara discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: in response to that the currently selected beam is not identical to any of the recorded beams, recording the currently selected beam and transmitting the preamble at a previous pilot transmit power (figs. 6-7; paragraphs 0087, 0097; wherein the transmission beam is changed, and the preamble is transmitted via the new beam using the same or unchanged transmission power).
Regarding claims 5, 20, and 25 Ohara discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, wherein transmitting the preamble at the boosted pilot transmit power comprising: boosting the pilot transmit power by one step value, and transmitting the preamble at the boosted pilot transmit power (paragraph 0037; wherein the power is boosted by a step value, which is used for boosted transmission power).
Regarding claim 27 Ohara discloses a mobile terminal implementing the method of claim 1, wherein the mobile terminal is configured to boost a transmit power when the mobile terminal switches the beam, to thereby improve a probability for a base station to receive the preamble (paragraphs 0034-0037; wherein the transmission power can be boosted together with performing beam switching, to ensure reception of the preamble by the base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 18, 21, 23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Lin et al. (USPN 10,849,076; hereinafter Lin; that has an effective filing date of Provisional application filed 06/26/2017).
Regarding claims 3, 18, and 23 Ohara discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15. Ohara fails to explicitly disclose, but Lin in the same field of endeavor of random access preamble transmission in new radio, discloses, further comprising: accumulating the value of the pilot power boost counter by 1 in response to that it is determined that the value of the pilot power boost counter does not reach the maximum value (col. 6, lines 47-60; col. 7, lines 3-56; wherein the power ramping counter is increased by a step value of 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ohara with the teachings of Lin in order to ensure preamble reception in multi-beam operations (Lin: col. 2, lines 8-18).
Regarding claims 6, and 21 Ohara discloses the random access method according to claim 1, and the non-transitory computer-readable storage medium according to claim 16. Ohara fails to explicitly disclose, but Lin in the same field of endeavor of random access preamble transmission in new radio, discloses wherein the recording the currently selected beam comprises: recording the currently selected beam in a medium access control layer or a physical layer (col. 7, lines 37-56; MAC and PHY keep values for beams and power). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ohara with the teachings of Lin in order to ensure preamble reception in multi-beam operations (Lin: col. 2, lines 8-18).
Regarding claims 7, 26 and 28 the modified Ohara discloses the random access method according to claim 6, and the user equipment of claim 15 and the non-transitory computer-readable storage medium according to claim 21. Ohara fails to explicitly disclose, but Lin in the same field of endeavor of random access preamble transmission in new radio, discloses further comprising: when the currently selected beam is recorded in the MAC layer, receiving information of the current selected beam from the physical layer over the MAC layer (col. 7, lines 37-56; values communicated between PHY and MAC); and when the currently selected beam is recorded in the physical layer, at each time of transmitting the preamble, transmitting indication information to the MAC layer by the physical layer, the indication information being intended to indicate whether the current transmitting of the preamble requires boosting the pilot transmit power or requires accumulating the value of the pilot power boost counter by 1 (col. 7, lines 37-56; values communicated between PHY and MAC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ohara with the teachings of Lin in order to ensure preamble reception in multi-beam operations (Lin: col. 2, lines 8-18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200059971 to Qian et al. – that discloses a user equipment re-attempting of random access (fig. 23).
USPGPUB 20200245200 to Xiong et al. – that discloses when the contention resolution of the UE is failed, the random access is reattempted after the power or the transmitting beams is adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466